Friedman v Velasquez (2016 NY Slip Op 05053)





Friedman v Velasquez


2016 NY Slip Op 05053


Decided on June 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2016

Tom, J.P., Friedman, Richter, Kapnick, Gesmer, JJ.


1573N 113119/10

[*1] Libby Friedman, Plaintiff-Appellant,
vAdnoy S. Velasquez, et al., Defendants, 
Norman Weitzman, Nonparty Respondent,


Napoli Shkolnik PLLC, New York (Joseph P. Napoli of counsel), for appellant.
Richard M. Maltz, PLLC, New York (Richard M. Maltz of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Arlene P. Bluth, J.), entered December 7, 2015, which denied plaintiff's counsel's motion for an order awarding it 100% of the contingency fee in the underlying action, unanimously dismissed, without costs.
Plaintiff's counsel filed a notice of appeal solely on plaintiff's behalf. Plaintiff is not aggrieved by the denial of present counsel's motion for an award of 100% of the contingency fee, since she will pay the contingency fee to present or former counsel or both, and has no interest in the allocation of the fee. Plaintiff thus lacks standing to bring the appeal (CPLR 5511; see Arkin Kaplan Rice LLP v Kaplan, 120 AD3d 427, 428 [1st Dept 2014])). Since present counsel, to the extent it is aggrieved, failed to file a notice of appeal on its behalf and is
not a party to this appeal, we cannot grant it affirmative relief (see Hecht v City of New York, 60 NY2d 57 [1983]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 23, 2016
CLERK